DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.
The instant application is a reissue of US Pat 8,797,973, issued 8/5/2014 from US Pat App Ser No 12/864,389, filed 12/31/2008 from PCT/KR2008/007134. This Action is responsive to: the reissue filing of 8/4/2016, and the Request for Continued Examination filed 12/3/2019.
Claims 1-9 were initially pending in this application.  A preliminary amendment was filed concurrently with the application on 8/4/2016.  By way of earlier amendments, claim 7 was amended and claims 10-23 were added.  By way of further amendments, claims 4-6 and 10-23 are canceled and claims 24-32 are added. Therefore, claims 1-3, 7-9, and 24-32 are currently pending in the application.  Claims 1-3, 7-9, and 24-32 stand rejected below.

This Action is Final.
Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 8,797,973 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  


Reissue Declaration
The reissue oath/declaration filed with this application is objected to because of the following:
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
A broadened claim is not identified. See 37 CFR 1.175(b).
Applicant is required to submit a corrected Reissue Application Declaration by the Inventor PTO/AIA /05. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

In this case, the term “processor” is not read as a generic placeholder but rather a term with sufficient structure in the context of the claim. Given the overall context of the claim(s), because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function, this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, and it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.





Claim Rejections - 35 USC § 251
Claims 1-3, 7-9 and 24-32 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

Allowable Subject Matter
Claims 1-3, 7-9, and 24-32 would be allowable except for the deficient Reissue Declaration and rejection of the claims under 35 U.S.C. 251.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1 and 24 teach towards a communication method comprising receiving, at a base station, Random Access preambles from a plurality of terminals, and generating and transmitting, at the base station, an RA response message, wherein the RA response message includes 1) common information for the plurality of terminals comprising overload condition information, 2) a plurality of RA preamble indicators, and 3) a plurality of RA responses, wherein the common information comprising the overload condition information in the RA response message is distinct from the plurality of RA preamble indicators and the plurality of RA responses, and the RA response message further includes an information discrimination field indicating that the overload condition information is included, and further wherein the overload condition information comprises a back off time information for the plurality of the terminals.

Claims 2 and 3 as well as 25 and 26 are deemed as containing allowable subject matter based on a dependence on claims 1 and 24, respectively.
Claims 7, 27, and 30 teach towards a terminal device and method for Random Access (RA) of a first terminal in a communication system], the method comprising transmitting, at a first terminal, a Random Access (RA) preamble to a base station, receiving, at the first terminal, an RA response message from the base station, wherein the RA response message includes common information for the first terminal and second terminals, the common information comprises overload condition information, a plurality of RA preamble indicators, and a plurality of RA responses, wherein the common information comprising the overload condition information in the RA response message is distinct from the plurality of RA preamble indicators and the plurality of RA responses, and the RA response message further includes an information discrimination field indicating that the overload condition information is included, and wherein the overload condition information.
References of record disclose similar systems, including RA responses including preambles and common information (see US Pat PGPUB 20109/0196239), but fail to disclose the response message comprising a common information block comprising 
Claims 8 and 9, 28 and 29, and 31 and 32 are deemed as containing allowable subject matter based on a dependence on claims 7, 24, 27, and 30, respectively.

Response to Arguments
Patent Owner provides arguments in pp. 9-10 of his Remarks.
As to the outstanding rejection under 35 USC 251, based on the objection to the reissue Declaration of 10/12/2016, the substitute Declaration filed 3/29/2021 with Patent Owner’s response is insufficient and the objection and rejection are upheld above.
Patent Owner asserts that his new Declaration identifies claim 7 as a broadened claim, but it does not. Rather, the instant Declaration merely identifies issued claim 7 as containing unnecessary limitations, but does not specifically state which claim is presented in this reissue as broadened.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Craver whose telephone number is (571)272-7849.  The examiner can normally be reached on Monday - Friday 8:30-5:30 PT PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,

/CHARLES R CRAVER/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        

Conferees:	/JOSEPH R POKRZYWA/                      Primary Examiner, Art Unit 3992                                                                                                                                                                                  

	/ALEXANDER J KOSOWSKI/           Supervisory Patent Examiner, Art Unit 3992